                          IN THE UNITED STATES DISTRICT COURT FOR
                                THE SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION


        CHRISTOPER BRANDON WILLIAMS,

                Plaintiff,

         V.                                                       CASE NO. CV418-212


        LT. OBELANDER, CPL. GIL
        AMADOR, BRYAN WOLFE, AND TIKA
        GANT,

                 Defendants.




                                               ORDER


                Before    the    Court   is    the      Magistrate       Judge's    Report      and

        Recommendation,         to   which   no   objections      have     been    filed.   (Doc.

        4.)     After    careful     review,      the    report    and     recommendation       is

        ADOPTED as the Court's opinion in this case. As a result, this

        action    is     DISMISSED    WITHOUT     PREJUDICE.      The     Clerk    of   Court   is


        DIRECTED to close this case.


                SO ORDERED this                day of November 2018.




                                                  WILLIAM T.      MOORE,
         <T*
         CM                                       UNITED   STATES    DISTRICT      COURT
 r:j>    CO                                       SOUTHERN   DISTRICT       OF GEORGIA

0;.-5    □_

         cc-
          CSi
          >
          CT
 o<       2
 </)      CO

          oa
